Citation Nr: 0719106	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for major depressive 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 19, 
1988, to July 28, 1989.  He also had prior active service of 
5 months and 27 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The decision below addresses the veteran's claim for an 
increased rating for major depressive disorder.  The 
increased rating claim concerning lumbosacral strain is 
addressed in the remand that follows the Board's decision.


FINDING OF FACT

The veteran's service-connected major depressive disorder is 
manifested by symptoms that include depression, anxiety, 
suspiciousness, alienation, varied affect, urgent speech, and 
sleep impairment, which result in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for a 30 percent rating for service-connected 
major depressive disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.21, 4.130, Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision as to the claim for an increased 
rating for major depressive disorder has been accomplished.  
Through a June 2004 notice letter, the RO notified the 
veteran and his representative of the legal criteria 
governing his claim, including the information and evidence 
needed to substantiate the claim.  While the notice did not 
refer to criteria for assigning an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
this question is not now before the Board.  Consequently, a 
remand of the increased rating issue is not necessary.

The Board also finds that the June 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Cleveland, Ohio.  This includes records from the associated 
VA outpatient clinics.  Additionally, in July 2004, the 
veteran was provided a VA examination in relation to his 
claim, the report of which is of record.  Furthermore, the 
veteran was afforded a hearing before the RO in June 2005, 
the transcript of which is also of record.  Significantly, 
the veteran has not otherwise alleged that there are any 
outstanding medical records probative of his major depressive 
disorder claim that need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  (The veteran filed his claim for an increased rating 
for major depressive disorder in May 2004.)

The veteran's service-connected major depressive disorder is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.130 (Diagnostic Code 9434) (2006).  Under that diagnostic 
code, a 10 percent rating is assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9434).

After a review of the current medical evidence, the Board 
finds that, after resolving reasonable doubt in favor of the 
veteran, his major depressive disorder more closely 
approximates the criteria required for a 30 percent rating 
rather than a 10 percent rating.  See 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.130 (Diagnostic Code 9434).  A VA examination in 
July 2004 and VA treatment records from the Cleveland VAMC 
reflect symptoms that are more than merely mild or transient.  
The symptoms show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

The July 2004 VA examination report shows that the veteran 
endorsed problems with depression, anxiety, alienation, and 
suspiciousness as symptoms of his major depressive disorder.  
Additionally, the examiner reported that the veteran's affect 
was varied and he showed minor signs of sadness.  The 
veteran's speech was clear although it appeared somewhat 
urgent.  The veteran also complained of problems sleeping.  
These types of symptoms are part of the criteria for a 30 
percent rating for major depressive disorder.  The examiner 
also assigned a global assessment of functioning (GAF) score 
of 56, which represents moderate symptoms.  The symptoms 
represented by the GAF score would tend to be more severe 
than the mild symptoms associated with the veteran's 
currently assigned rating of 10 percent.

The Board points out that the examiner could not describe the 
veteran's intense anxiety as a panic attack and there is no 
evidence that the veteran experiences any memory loss.  Those 
symptoms are also part of the criteria for a 30 percent 
rating.  However, it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21 
(2006).  The examiner also stated the veteran's depressive 
symptomatology is affected more so by social stressors as 
opposed to his back disability.  (The veteran was originally 
granted service connection for depression secondary to his 
service-connected lumbosacral strain.)  Nevertheless, the 
veteran is already service connected for major depressive 
disorder.  The focus must remain on the current level of 
severity and not its root cause, which the veteran has 
already successfully adjudicated.  Thus, with reasonable 
doubt resolved in his favor, the veteran's symptoms more 
closely approximate an evaluation of 30 percent; and, 
therefore, an increased rating is warranted.

The evidence contained in the VA treatment records also 
supports the veteran's increased rating claim.  The veteran 
has consistently been diagnosed with major depressive 
disorder and he has been predominantly assigned a GAF score 
between 54 and 56 since December 2003.  Although some of the 
symptoms documented in the treatment records may be a result 
of nonservice-connected dysthymia, the Board attributes all 
of the associated symptoms to the veteran's service-connected 
major depressive disorder because the reasonable doubt 
doctrine demands so when the effects of two disabilities are 
not distinguishable.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).

Even though an increased rating is warranted, a rating in 
excess of 30 percent is not assignable based on the medical 
evidence.  The VA examination and treatment records show that 
the symptoms enumerated in the 50 percent, 70 percent, and 
100 percent rating criteria are not manifested by the 
veteran's major depressive disorder.  The veteran has not had 
flattened affect, frequent panic attacks, memory impairment, 
impaired judgment or abstract thinking, or disturbances of 
motivation.  Speech and communication has not been 
circumstantial, circumlocutory, or stereotyped.  The veteran 
has established and maintained an occupation as a sheriff's 
deputy and participated in social relationships.  Moreover, 
even more severe symptoms such as suicidal ideation, 
disorientation, poor hygiene and appearance, delusions, 
hallucinations, or a persistent danger to others have 
specifically not been evidenced during VA examination.  See 
38 C.F.R. § 4.130 (Diagnostic Code 9434).

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's major depressive disorder reflects 
so exceptional or unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim for an 
increased rating for service-connected major depressive 
disorder.  While the Board does not doubt the sincerity of 
the his belief that the veteran's disability is more severely 
disabling than even a 30 percent rating, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter-such as the severity of a current disability 
as evaluated in the context of the rating criteria.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for an increased rating for major depressive disorder is 
granted to the extent described above.  In reaching this 
conclusion, the Board applied the benefit-of-the-doubt 
doctrine.  As the preponderance of the evidence is against an 
award of an even higher rating, the benefit-of-the-doubt 
doctrine is not applicable in that instance.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A 30 percent schedular rating for major depressive disorder 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.


REMAND

Regarding the claim for an increased rating for service-
connected lumbosacral strain, the Board finds that further 
development is necessary in order to adequately adjudicate 
the claim.  See 38 C.F.R. § 19.9 (2006).  The veteran was 
originally granted service connection for lumbosacral strain 
in October 1989.  He was awarded a noncompensable disability 
rating.  In January 1986, the RO issued a decision that 
increased the rating to 10 percent.  This appeal comes from a 
claim for an increased rating filed by the veteran in October 
2000, which was denied by a June 2001 rating decision.

The veteran should be scheduled for a VA examination in order 
to determine the nature and severity of his service-connected 
back disability.  The medical records reflect that the last 
diagnosis of lumbosacral strain was in a November 2000 VA 
examination report.  Subsequent to that examination, the 
veteran was primarily given diagnoses concerning his low back 
that did not include lumbosacral strain.  For instance, in 
the most recent VA examination, provided in January 2004, the 
veteran was diagnosed with degenerative disc disease, 
retrolisthesis of L5 on S1, and lumbar stenosis at L5.  VA 
examinations and treatment records show that the veteran 
continues to experience symptoms relating to his low back, 
including radiating pain and limitation of motion.  In light 
of this evidence, an examiner with appropriate expertise 
should comment on whether the veteran does in fact currently 
suffer from lumbosacral strain and whether any other 
diagnosed low back disability is related to the low back 
disability for which he was service connected.  If possible, 
the examiner should also attribute any low back symptoms, 
such as radiating pain and limitation of motion, to the low 
back disability that causes such symptoms.

During the pendency of the appeal, the rating schedule for 
evaluation of the portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235 to 5243) (2006)).  The 
veteran's lumbosacral strain was previously evaluated under 
Diagnostic Code 5295 of the former criteria.  See 38 C.F.R. 
§ 4.71a (2003).  The Board points out that when adjudicating 
this type of claim, consideration must be given to both the 
former and revised criteria, with application of the revised 
criteria no earlier than the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 15-16 
(2003), rev'd on other grounds, 370 F.3d 1124 (Fed. Cir. 
2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also 
VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 
19, 2003).

It appears that the veteran continues to receive regular 
treatment for his low back at the Cleveland VAMC and 
associated outpatient clinics.  Updated treatment records 
should be obtained in light of the remand.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this issue is REMANDED for the following 
actions:

1.  Obtain the veteran's VA treatment 
records prepared since July 2005 and 
associate the records with the claims 
folder.

2.  Schedule the veteran for a VA 
examination of his lumbar spine.  The 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
examiner designated to examine the 
veteran.  All necessary tests and 
studies, including x-rays, should be 
conducted.  A rationale for any opinion 
expressed should be provided.

The examiner should identify all low back 
disabilities that the veteran suffers 
from, including whether he currently has 
lumbosacral strain.  The examiner should 
comment on whether any other diagnosed 
low back disability is part and parcel or 
related to the veteran's service-
connected lumbosacral strain.

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.  The 
finding should include the range of 
motion (in degrees) of the lumbar spine 
through all planes.  The examiner must 
state if there is any limitation of 
function and describe it in detail.  The 
point at which pain begins during tests 
of motion should be identified.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, should be noted.  The examiner 
is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the back is used 
repeatedly.  All functional losses caused 
by service-connected lumbar spine 
disability due to pain, weakness, 
fatigability, etc., should be 
specifically equated to additional 
degrees of motion lost beyond that shown 
clinically.

The examiner should state whether there 
is related muscle spasm on extreme 
forward bending or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  He or she should also identify 
any related ankylosis, listing of the 
whole spine, positive Goldthwaite's sign, 
arthritic changes, or joint space 
narrowing due to lumbosacral strain.

The examiner should identify any 
associated neurological symptoms, 
including those affecting the bowel or 
bladder, or due to intervertebral disc 
syndrome and describe the nerve(s) 
affected, or seemingly affected, by nerve 
root compression.  The total duration of 
any incapacitating episodes in the past 
12 months should be noted.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
(As indicated above, the examiner should 
say whether any disc syndrome is due to 
service-connected lumbosacral strain.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655.)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the low back disability 
increased rating claim.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  The SSOC 
should include consideration of both the 
former and revised criteria for 
evaluating spine disabilities.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


